                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District ofNew York

DCP:JPM/GMM                                          271 Cadman Plaza East
F.#2012R02196                                        Brooklyn, New York 11201


                                                     November 13,2019

By ECF


The Honorable Nicholas G. Garaufis
United States District Court
Eastern District ofNew York
225 Cadman Plaza East
Brooklyn,New York 11201

               Re:     United States v. OZ Afiica Management GP,LLC
                       Criminal Docket No. 16-515(NGG)

Dear Judge Garaufis:

                As the Court is aware, the government and the former shareholders of Africo
Resources Ltd.(the "Claimants") are scheduled to submit their opening submissions on the
calculation ofthe appropriate restitution amount for the Claimants by November 15, 2019. The
government respectfully requests that the government and the Claimants be provided with an
additional week, to November 22,2019, to file their opening submissions. The government
respectfully requests this brief adjournment because it has recently received additional materials
and information that it needs to analyze and incorporate into its submission. Counsel for
Claimants and the defendant OZ Africa Management GP,LLC("OZ Africa") consent to this
request.

                                           Respectfully submitted,

                                           RICHARD P. DONOGHUE
                                           United States Attomey

                                     By:     Is! David C. Pitluck
                                           David C. Pitluck
                                           Jonathan P. Lax
                                           James P. McDonald
                                           Assistant U.S. Attorneys
                                           (718)254-7000

                                           ROBERT ZINK
                                           Chief, Fraud Section, DOJ-Criminal Division

                                     By:     /s/ Gerald M. Moodv
                                           Gerald M. Moody
                                           Trial Attomey
                                           (202)616-4988

cc:      Clerk ofthe Court(NGG)(by ECF)
         All Coxmsel of Record(by ECF)



      Application granted,
       o Ordered..
      s/Nicholas G. Garaufis
      Ion. Nicholas G. Gar     fis
      Date: Y«V/|i
